Motion by the defendants-appellants to stay the operative effect of a temporary injunction or in the alternative for immediate argument *716of the appeal. Motion denied. In view of the expedition with which the Special Term and the Trial Term have proceeded in this action, we see no occasion for interference by this court at this time. If the appeal from the temporary injunction has not been rendered academic by a decision on the merits by the adjourned date of this term, July 9, the appeal may be argued on that date. If the plaintiffs-respondents are not ready to proceed on that date, the application by the defendants-appellants to stay the operative effect of the temporary injunction may be renewed on that date on the papers now before us. Present — Bergan, J. P., Coon, Halpern, Zeller and Gibson, JJ.